Citation Nr: 1125685	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-33 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for chronic anxiety disorder. 

2.  Entitlement to an initial rating in excess of 30 percent for atrioventricular block, status post cardiac pacemaker. 

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1956 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

In September 2005, the RO denied the Veteran's claims for entitlement to increased ratings for chronic anxiety disorder and hypertensive vascular disease.  In November 2005, the RO granted service connection for atrioventricular block, status post cardiac pacemaker, associated with the hypertensive vascular disease.  The RO assigned a 100 percent disability rating, effective September 2, 2005, and a 10 percent disability rating for the period beginning December 1, 2005.  In April 2006, the RO increased the disability rating for atrioventricular block, status post cardiac pacemaker, to 30 percent, effective December 1, 2005.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal continues from the initial unfavorable decision.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This matter was previously before the Board in January 2009 and April 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition, the Veteran applied for a TDIU due to his service-connected heart disability and his chronic anxiety disorder.  This claim was denied in a July 2006 rating decision, during the course of the appeal from the ratings assigned for such disabilities.  Although the Veteran did not expressly appeal this determination, he has remained unemployed since 2003 or 2004.  During a July 2009 VA examination, the Veteran reported being unemployed for medical reasons, and the examiner opined that the service-connected chronic anxiety disorder affected his employability.  When evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Under these circumstances, the Board also has jurisdiction over the Veteran's TDIU claim.

As discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand instructions as to the Veteran's heart disability and, therefore, a further remand is not required in this regard under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, further development is necessary concerning the Veteran's chronic anxiety disorder, as well as his claim for a TDIU.  

Accordingly, the issues of entitlement to a disability rating in excess of 30 percent for chronic anxiety disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At all periods during the course of the appeal, the Veteran has been diagnosed with atrioventricular block, status post cardiac pacemaker, which has manifested by dyspnea, fatigue, angina, dizziness, or syncope resulting from an estimated workload of greater than 5 METs but not greater than 7 METs, and evidence of cardiac hypertrophy on echocardiogram; with no evidence of acute or chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of 50 percent or lower.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for atrioventricular block, status post cardiac pacemaker, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.104, Diagnostic Codes 7015, 7018 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the rating and effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim of entitlement to an increased disability rating for atrioventricular block, status post cardiac pacemaker, arises from his disagreement with the initial disability rating assigned following the grant of service connection in November 2005.  This disability was granted as a separate rating associated with the service-connected hypertensive vascular disease, in response to the Veteran's increased rating claim for the latter disability.  As noted above, while the rating for atrioventricular block was increased to the current level during the course of the appeal, his appeal continues from the initial unfavorable decision.  See AB, 6 Vet. App. at 39.  The Veteran was advised of the evidence and information necessary to establish an increased rating in August 2005, prior to the grant of an initial rating.  He was subsequently advised of the criteria to establish a disability rating and an effective date, including in a February 2009 letter, in compliance with the prior remand.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect as to this notice was cured by the subsequent readjudication of the Veteran's claim, including in an April 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).   

With regard to the duty to assist, VA treatment records dated through March 2011 have been obtained and considered, as directed in the prior remand.  The Veteran has not identified any further treatment, and there is no indication that he receives benefits from the Social Security Administration pertaining to his heart condition.  As such, there is no suggestion of any relevant outstanding medical records.  

The Veteran was afforded a VA examination pertaining to his heart in August 2009, and he failed to report for diagnostic studies that were scheduled in August 2009 and September 2009, despite being adequately notified of these appointments.  The examiner dictated a report based on the available evidence in September 2009.

In addition, as directed in the prior remand, the Veteran was afforded a VA electrocardiogram and echocardiogram in June 2010 and July 2010.  As also previously directed, the entire claims file, including all relevant treatment records and these diagnostic studies, was subsequently forwarded to the examiner who conducted the September 2009 VA examination for an addendum opinion with rationale as to the Veteran's current cardiac status.  In a July 2010 addendum, the VA examiner summarized the available evidence in this regard.  

The Board notes that the VA examiner did not expressly state the reasoning for her diagnosis of atrioventricular block, status post cardiac pacemaker, as opposed to other diagnoses provided in the diagnostic codes pertaining to heart disabilities, as requested in the prior remands.  However, the Board observes that the examiner's diagnosis is consistent with previous diagnoses by VA treating providers.  Further, the examiner discussed all relevant rating criteria, specifically including the existence of cardiac hypertrophy or dilation as directed in the remand, as well as estimated METs, and she provided a rationale for her conclusion that stress testing was not medically appropriate.  No further VA examination was deemed necessary.  Moreover, there is no indication that any other diagnosis would result in a higher rating under any applicable code, as discussed below.  In addition, neither the Veteran nor his representative has argued that the VA examination or addendum opinions concerning his heart condition are inadequate.  Accordingly, the Board finds that this remand directive has been substantially completed, and no further VA examination or opinion is necessary for a fair adjudication of the Veteran's claim.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions concerning a rating for the Veteran's heart condition.  See D'Aries, 22 Vet. App. at 106.  Further, a remand as to this issue would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of this claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this case, the Veteran developed a complete atrioventricular block in September 2005, associated with his hypertensive vascular disease.  He was transferred for urgent care, and a permanent cardiac pacemaker was implanted.  Accordingly, the Veteran has been granted a separate rating for atrioventricular block, status post cardiac pacemaker, with an initial rating of 100 percent effective as of September 2, 2005, and a rating of 30 percent for the period beginning December 1, 2005.  

This is consistent with the rating criteria pertaining to a cardiac pacemaker, which provides that a 100 percent disability rating will be assigned for two months following hospital admission for implantation or reimplantation.  Thereafter, an implantable pacemaker is to be evaluated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum evaluation of 10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7018.

Atrioventricular block warrants a disability rating of 30 percent where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent disability rating will be assigned for atrioventricular block where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Atrioventricular block warrants a 100 percent disability rating where there is chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction  with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7015.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Historically, the Veteran was afforded a VA examination pertaining to his heart in August 2005.  At that time, the VA examiner found no evidence of hypertensive heart disease.  She noted that a March 2005 echocardiogram showed normal chambers and dimension, and an ejection fraction of 60-65 percent.  The last electrocardiogram was noted to show normal sinus rhythm, and interventricular conduction defect, etc.  A review of VA treatment records reflects that a March 2005 Doppler study showed mild atrioventricular insufficiency and stenosis, and trivial mitral valve insufficiency.  In September 2005, diagnostic studies showed sinus brachycardia with complete atrioventricular block, which required implantation of the permanent cardiac pacemaker.

The Veteran was afforded another VA heart examination in August 2009, and a report was dictated in September 2009.  At that time, the Veteran denied any chest pain, palpitations, dyspnea on exertion, or shortness of breath.  He reported walking daily about two miles without problems.  The Veteran's condition was noted to be stable since onset, with no side effects from the permanent pacemaker.  The Veteran also reported taking continuous medication, and a history of syncope monthly or more often.  Physical examination showed a systolic ejection murmur at aortic focus (aortic stenosis/insufficiency).  The examiner opined that a stress test was medically contra-indicated due to the Veteran's aortic stenosis diagnosed with echocardiogram and his permanent pacemaker.  However, she estimated that symptoms of dyspnea, angina, dizziness, or syncope resulted from METs of greater than 5 and up to 7 based on the Veteran's reported daily exercise.  There was no evidence of chronic congestive heart failure, or of more than one episode of acute congestive heart failure within the past year.  An X-ray was interpreted to show normal heart size, with no evidence of acute decompensation.  An electrocardiogram was requested on the day of the VA examination, and two echocardiograms were scheduled in September 2009, but the Veteran failed to report for each of these studies.  However, the examiner noted the results of an October 2005 echocardiogram, after the implantation of a pacemaker.  This study showed left atrial enlargement, left ventricular concentric hypertrophy, moderate aortic stenosis, and trivial aortic regurgitation, and trivial mitral regurgitation.  It also showed preserved left and right ventricular systolic function, and adequate left ventricular function.  Based on the available evidence, the examiner diagnosed status post complete atrioventricular block with permanent pacemaker placement.  

In an October 2009 addendum, the VA examiner again noted the Veteran's denial of symptoms and his reported daily exercise, as well as his diagnosis of atrioventricular block requiring placement of a permanent cardiac pacemaker.  She stated that there was no supraventricular or ventricular arrhythmia.  The examiner reiterated that the Veteran was unable to undergo a graded exercise test (stress test) because he had aortic stenosis, which is a contraindication, as well as a permanent pacemaker.  The examiner stated that she was unable to determine the left ventricular ejection fraction at that time due to the Veteran's failure to report for the scheduled electrocardiogram and echocardiograms.  She opined that, based on the last available echocardiogram dated in October 2005, there was evidence of left atrial enlargement and left ventricular concentric hypertrophy with preserved left ventricular systolic and diastolic functions.

Upon remand, additional diagnostic studies were conducted, and the results were forwarded to the previous VA examiner for an opinion as to the Veteran's heart function.  In a July 2010 addendum, the examiner noted that the results of the June 2010 echocardiogram in detail.  She opined that such results showed evidence of cardiac hypertrophy, reported as moderate concentric left ventricular hypertrophy, and a normal ejection fraction of 65-70 percent.  A July 2010 electrocardiogram  was interpreted to show electronic pacemaker, left atrial dimension, and non-specific intraventricular block.  The examiner again opined that there was no evidence of supraventricular or ventricular arrhythmias, either in these cardiovascular studies or in VA treatment records.

A review of the VA treatment records is generally consistent with the VA examiner's findings, to include in the October 2009 and July 2010 addendums.  In particular, records dated throughout 2006 and 2007 continue the diagnoses of mild atrioventricular insufficiency and stenosis, trivial mitral valve insufficiency, stable; as well as status post sinus brachycardia with complete atrioventricular block with permanent pace-maker implantation.  See records dated in January 2006, July 2006, December 2006, February 007, April 2007, June 2007, and August 2007.  
 
In summary, at all periods during the course of the appeal, the Veteran's atrioventricular block, status post cardiac pacemaker, has manifested by dyspnea, fatigue, angina, dizziness, or syncope after an estimated workload of greater than 5 METs but not greater than 7 METs.  There has also been evidence of cardiac hypertrophy on echocardiogram.  However, there is no evidence of acute or chronic congestive heart failure, or of left ventricular dysfunction with an ejection fraction of 50 percent or lower.  Accordingly, the Veteran is not entitled to a disability rating in excess of 30 percent for such disability.  Staged ratings are also not appropriate, as the manifestations of the Veteran's disability have remained relatively stable throughout the appeal.  See Fenderson, 12 Vet. App. at 126-127.  

The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign a higher rating for the Veteran's atrioventricular block, status post cardiac pacemaker, under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board acknowledges that there is evidence of heart defects, such as aortic stenosis/insufficiency and systolic ejection murmur.  However, there is no indication of any resulting decrease in function to warrant a higher rating under any applicable code.  Rather, the Veteran has continuously denied any symptoms other than after an estimated 5-7 METs, and diagnostic studies have shown preserved cardiac function.  The Board notes that the rating percentages and criteria for other heart disabilities, including but not limited to supraventricular arrhythmias and ventricular arrhythmias, are generally the same as those for atrioventricular block.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000 to 7020.  

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the manifestations of the Veteran's atrioventricular block, status post cardiac pacemaker, are fully contemplated by the schedular rating criteria, as discussed above.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for a heart disability during the appeal, and the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.  

As noted above, the Veteran has asserted that he is unemployable due, in part, to his service-connected heart disability, and the Board has jurisdiction over his claim for a TDIU pursuant to Rice, 22 Vet. App. at 453-54.  This claim is being remanded for further development, and no further discussion of a TDIU is necessary at this time.

In conclusion, the preponderance of the evidence is against an initial rating in excess of 30 percent for atrioventricular block, status post cardiac pacemaker, at any period during the appeal.  As such, the benefit of the doubt doctrine does not apply, and this increased rating claim must be denied.  38 C.F.R. § 4.3.  


ORDER

An initial disability rating in excess of 30 percent for atrioventricular block, status post cardiac pacemaker, is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, there appear to be pertinent treatment records outstanding.  Although the AOJ requested the Veteran's VA treatment records dated from July 2006 forward, it is unclear whether any mental health or social work records for this period remain outstanding.  No such records were obtained for this period, and a June 2010 VA treatment record indicates that the Veteran was referred to the mental health clinic at that time.  However, during a June 2009 VA mental health examination, the Veteran reported receiving VA psychiatric treatment since 2004 and currently being on anti-anxiety medication.  Therefore, upon remand, any outstanding VA mental health and social work treatment records for the period from July 2006 through February 2010 should be obtained.  Further, the last VA treatment records are dated in March 2011, and all medical and mental health treatment records since that time should also be obtained.  

The Veteran was afforded VA mental health examinations in September 2005 and June 2009.  However, it is unclear whether all pertinent treatment records were made available to the most recent VA examiner.  Furthermore, the Veteran's brother and son have reported that his symptoms are much more severe than reported for treatment purposes and during VA examinations.  See statements dated in September 2005 and February 2006.  Under these circumstances, the Board finds that a VA Social and Industrial Field Survey should be provided, as it would be helpful in determining the severity of the Veteran's chronic anxiety disorder, to include his day-to-day functioning and employment history.  Thereafter, the Veteran should be afforded another VA examination to determine the current severity of such disability, as well as any associated mental health disorders.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).

With respect to the TDIU claim, the Board notes that there is no medical opinion of record as to the combined effect of the Veteran's service-connected disabilities, to include the disabilities discussed herein, on his employability.  In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  To warrant a TDIU, the record must reflect some factor which takes the Veteran's case outside the norm of his or her service-connected disabilities.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, the Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

Accordingly, upon remand, the Veteran should be scheduled for an appropriate VA examination to determine the effects of his service-connected disabilities on his employability.  If the Veteran fails to report for such an examination, an opinion should be requested based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any VA mental health or social work treatment records dated from July 2006 through February 2010.  In addition, all VA treatment records dated from March 2011 forward shall be obtained.  All records must be associated with the claims file.  The Veteran shall be allowed an appropriate time to provide any records that cannot be obtained.

2.  Thereafter, the RO/AMC shall afford the Veteran a VA Social and Industrial Field Survey to assess his employment history and day-to-day functioning.  A written copy of the report must be associated with the claims file.

3.  After completing the above-described development, the RO/AMC shall schedule the Veteran for a VA mental health examination to determine the current severity of his chronic anxiety disorder, to include any effects on his employability.  The entire claims file and a copy of this Remand must be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

The examiner is directed to measure and record all current mental health symptoms, and provide a GAF score.  In addition, the examiner shall indicate which symptoms are due to the Veteran's chronic anxiety disorder, or to any other service-connected disability.  Consideration should be given to lay statements (to include from the Veteran and his family members), prior treatment records, and any other opinions of record concerning the Veteran's level of functioning, to include the prior VA examination reports and the VA Social and Industrial Field Survey report.  The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  After all pertinent medical evidence and a copy of the VA Social and Industrial Survey report have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination to determine the effects of his service-connected disabilities on his employability.  The entire claims file and a copy of this Remand must be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  If the Veteran fails to report for the examination, an opinion should be requested based on the evidence of record.  

The examiner is directed to offer an opinion as to whether it is at least as likely as not that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities at any time since July 2004.  The examiner should consider the effects of the Veteran's hypertensive vascular disease, atrioventricular block status post cardiac pacemaker, and chronic anxiety disorder, either alone or together with any other service-connected disabilities.

In offering such opinion, consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to the effects of age or any nonservice-connected disabilities.  

In addition, consideration should be given to lay statements, treatment records, and any other opinions of record concerning the Veteran's level of functioning, to include all prior VA examination reports and the VA Social and Industrial Field Survey report.  A complete rationale must be provided for any opinion offered.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication. 

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his representative will be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


